DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 2, 3, 8, 9 and 10 are objected to for containing dashes (--); these punctuation marks are suggested to be changed to commas, where appropriate, to comply with USPTO claim drafting practice. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an air suction arrangement for pumping air away from the negative pressure region of the replacement insert separated hermetically from the liquid region of the replacement insert” in claim 11. (The subject matter “in particular wherein the air suction arrangement is formed with a partial vacuum pump or a Venturi 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16, 18, 19, 23 and all claims depending therefrom (as applicable) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for 
Claims 2, 4, 5, 7-12, 14-16, 19 and 23 are rejected for reciting the subject matter introduced by the phrase “in particular”. It is not clear whether the subject matter introduced by the phrase “in particular” is intended as a claim limitation or merely an example of optional subject matter that is narrower than what has already been claimed. Examiner suggests amending the claims accordingly to comply with USPTO claim drafting practice.
Further, claim 2 recites 
…the replacement insert is designed with a half-shell--in particular formed from a thermoplastic, such as a polypropylene or polyethylene--in which the membrane--in particular formed from a polymer, such as a polyamide and/or polypropylene… (emphasis added).
The words “such as” leads to confusion over the intended scope of the claim. In this instance, it is not clear whether the claimed material is a limitation. For purposes of examination, the subject matter will be interpreted to be optional.
Claim 2 also recites 
…in particular wherein a shoulder of the half-shell, as the replacement insert is inserted, together with a counter piece in the medical device forms a peripherally sealed negative pressure chamber with an air suction system for providing the negative pressure, especially wherein, as the replacement insert is inserted, a clamping force is applied between the counter piece and the replacement insert.
This limitation recites an intended use of the replacement insert. It is not clear whether the replacement insert is thus limited to forming a peripherally sealed negative pressure chamber. Due to the intended use limitation, for purposes of examination the claim will be interpreted not to require the formation of a peripherally sealed negative 
Claim 3 recites
… the liquid region is designed with the--preferably large-area--flexible membrane and a solid half-shell,… (emphasis added).
The word “preferably” leads to confusion over the intended scope of the claim. In this instance, it is not clear whether the claimed material is a limitation. For purposes of examination, the subject matter will be interpreted to be optional.
Claim 4 recites
… wherein the replacement insert is designed as an optional auxiliary module… (emphasis added).
The word “optional” leads to confusion over the intended scope of the claim. In this instance, it is not clear whether the claimed material is a limitation. For purposes of examination, the subject matter will not be given patentable weight based on the limitation being “optional”.
Claim 5 recites
… wherein the negative pressure is generated by an air suction arrangement in the medical device, in particular by an electrically operated partial vacuum pump or a Venturi nozzle, especially wherein a desired value of the negative pressure generated by the air suction arrangement is specified in a manner variable over time. (emphasis added).
The word “especially” leads to confusion over the intended scope of the claim. Specifically, it is not clear whether the subject matter following “especially” is a limitation that narrows the scope of the claim. For purposes of examination, the limitation will interpreted to narrow the scope of the claim.
Claim 6 recites
of this kind, by means of which a negative pressure in the liquid region can be detected…. (emphasis added).
It is not clear what is meant by “of this kind”. For purposes of examination, this limitation will be interpreted to mean a pressure detection arrangement.
Claim 8 recites
… preferably wherein for this purpose the aspiration connection can be separated from the liquid region by means of a valve provided for this purpose, in particular wherein the liquid region can be emptied by means of the pump apparatus…. (emphasis added).
The word “preferably” leads to confusion over the intended scope of the claim. In this instance, it is not clear whether the claimed material is a limitation. For purposes of examination, the subject matter will be interpreted to be optional.
Further, it is not known what is meant by “for this purpose”. The bounds of the word “this purpose” are not known. For purposes of examination, the subject matter will be interpreted to mean the use of a pump assembly that enables liquid to be discharged from the liquid region to an interchangeable waste container.
Claim 9 recites
…it is possible to switch between an aspiration by means of at least two of: the negative pressure transferred to the liquid region or an alternative pump apparatus, in particular a peristaltic pump, or a combination of the two, in particular wherein here the same pump apparatus, by means of which liquid can also be discharged into the waste container, is used as the alternative pump apparatus. … (emphasis added).
The words “at least two of” create confusion since the third means recited in the group already recites the possibility of a combination of the first means recited in the group. In this case, it would not be clear how the group could thus comprise both the  
Further, it is not clear what is meant by the word “here”. For purposes of examination, the word “here” is interpreted to mean that the switch is activated.
Claim 10 recites
…the replacement insert has a filling level sensor of the liquid region in particular designed as a pressure sensor and/or as a sensor for determining the position of the membrane--and/or the replacement insert comprises a liquid or moisture sensor in the negative pressure region--in particular designed to detect defects of the membrane…. (emphasis added).
In this case it is not clear how the filling level sensor can be used as both a pressure sensor and a sensor for determining the position of the membrane. It is not clear whether Applicant intended the sensor to be able to perform both functions or whether Applicant intended to recite two sensors that perform respective functions of pressure sensing and position sensing. 
Claim 12 recites 
A method for aspirating a liquid, in particular an ophthalmological device for providing a suction within the scope of a suction flushing during an ophthalmological intervention or when the device is put into operation, especially an aspiration in accordance with a Venturi principle by means of negative pressure suction, comprising the following steps:… (emphasis added).
Claim 12 is recited as a method claim, and it is not clear whether the emphasized portion is intended to recite the structure of an ophthalmological device, or what specific limitations are intended to be added by the emphasized subject matter. Applicant is suggested to resolve this issue to comply with USPTO claim drafting practice.
Further claim 12 recites “the room air”. This limitation lacks antecedent basis in the claim.

The method according to claim 12, wherein a step of measuring a pressure in the liquid region in order to identify a defect and/or filling level in the liquid region and/or a step of detecting moisture or liquid in the negative pressure region in order to identify a defect of the membrane.
This claim does not appear to constitute a complete sentence. Correction is required to comply with USPTO claim drafting practice. For purposes of examination, this claim will be interpreted to mean that the step of measuring a pressure in the liquid region is used to identify a defect and/or filling level in the liquid region, and/or a step of detecting moisture or liquid in the negative pressure region is used to identify a defect of the membrane.
Claim 15 recites
… in particular wherein the liquid region is emptied during aspiration pauses, preferably automatically and/or continuously. (emphasis added).
The word “preferably” leads to confusion over the intended scope of the claim. In this instance, it is not clear whether the claimed material is a limitation. For purposes of examination, the subject matter will be interpreted to be optional.
Claim 18 recites
…wherein the liquid region has a volume variable from at least approximately zero to several tens to several hundreds of milliliters….
The boundaries of the subject matter “several tens to several hundreds” is not clear. The lower and upper limits of this subject matter are thus not clearly set forth.
Claim 19 recites
…wherein the area of the membrane compared to the total surface of the liquid region accounts for more than 16%, in particular more than 25%, or more than 35%.
The manner in which the claim is written does not clearly set forth the intended percentage value. It is not clear whether the intended percentage value is more than 16%, more than 25% or more than 35%. Further, it is not clear from the claim what the percentage values mean. For purposes of examination, the limitation will be interpreted to mean that the area of the membrane is more than 16% of the total surface area of the liquid region, but may be (though not limited to) more than 25% or more than 35%. 
Claim 23 recites “the room air”. This limitation lacks antecedent basis in the claim.
Claims 2, 4, 5, 7-12, 14-16, 19 and 23 are rejected for reciting the subject matter “in particular” followed by additional subject matter. It is not clear whether the subject matter following “in particular” is intended as a claim limitation or merely an example of optional subject matter that is narrower than what has already been claimed. Examiner suggests amending the claims accordingly to comply with USPTO claim drafting practice.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claims 14 and 15 do not appear to disclose a method step.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-18 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farra et al (U.S. Pat. 5,746,719, hereinafter “Farra”).
Regarding claim 1, Farra discloses a replacement insert for an ophthalmological medical device for the aspiration of liquid (see col. 2, lines 14-20 and col. 3, lines 32-35), which liquid is to be discharged within the scope of a suction flushing during an ophthalmic surgical intervention (see col. 2, lines 10-14 which describe low flow rates of 
a liquid region 38 (Fig. 1) for receiving the liquid to be suctioned away and 
a negative pressure region 34 (Fig. 1), to which a negative pressure can be applied (i.e., by the pump 36), wherein the liquid region and the negative pressure region are hermetically separated from one another by means of an at least partially flexible membrane 249 (Figs. 2 and 5; the membrane is located between regions 34 and 41), and wherein the replacement insert is designed in such a way as to suction the liquid into the liquid region by means of the negative pressure (see col. 11, lines 61 to col. 12, line 16).
Regarding claim 2, Farra discloses that the replacement insert is designed with a half-shell (such as a half shell 54 or 56; see Fig. 2), in particular formed from a thermoplastic (see col. 4, line 46 disclosing that the half shell 54 or 56 are made from plastic; the limitation “such as a polypropylene or polyethylene” is interpreted to be optional), in which the membrane (the limitation “…in particular formed from a polymer, such as a polyamide and/or polypropylene…” is interpreted to be optional) is arranged as a flexible film in such a way that a suction chamber is formed between the half-shell and an inner side of the membrane (see Fig. 5 illustrating the location of the membrane 249 within the half shells 54, 56), and the negative pressure region is formed on an outer side of the membrane). 
It is noted that the subject matter of claim 2,  
…in particular wherein a shoulder of the half-shell, as the replacement insert is inserted, together with a counter piece in the medical device forms a peripherally sealed negative pressure chamber with an 
is not interpreted to be a structural limitation because the claim does not positively recite a device as part of the claimed invention.
It is noted that Farra does not appear to disclose that the membrane is formed from a polymer.
Regarding claim 3, Farra discloses that the replacement insert is designed as an interchangeable cassette for the ophthalmological medical device (i.e., the replacement insert can be interchanged) wherein the liquid region forms a suction chamber for at least temporarily receiving aspirated liquid and can be connected hydrostatically to an aspiration connection of a surgical instrument (this limitation is intended use; the liquid region can be connected to numerous known aspiration connection of a surgical instrument), and the liquid region is designed with the flexible membrane and a solid half-shell.
It is noted that the subject matter of claim 3, 
…wherein the membrane, when the cassette is inserted in the medical device, can be acted on from outside by a negative pressure via the negative pressure region, so that a negative pressure transfer via the membrane can be effected….
is not interpreted to be a structural limitation because the claim does not positively recite a device as part of the claimed invention.
Regarding claim 4, Farra discloses that replacement insert is designed as an optional auxiliary module, which can be attached to an ophthalmological basic cassette, which already comprises at least one peristaltic pump (although Farra does not disclose a peristaltic pump, the device can be attached to a cassette which comprises such a 
It is noted that the subject matter of claim 4, 
…in particular wherein the auxiliary module and the basic cassette can be snap-fitted together and, when the auxiliary module is attached, a hydraulic connection of the liquid region of the replacement insert to an aspiration system of the basic cassette can be produced….
Is not interpreted to be a structural limitation because the claim does not positively recite a basic cassette. In this case, the replacement insert of Farra could be attached to numerous types of cassettes including “basic cassettes” in a snap fit manner such that when the replacement insert is attached, a hydraulic connection of the liquid region of the replacement insert to an aspiration system of the basic cassette can be produced.
Regarding claim 5, Farra discloses that the negative pressure is generated by an air suction arrangement in the medical device, in particular by an electrically operated partial vacuum pump or a Venturi nozzle (such as a vacuum pump 36), especially wherein a desired value of the negative pressure generated by the air suction arrangement is specified in a manner variable over time (i.e., vacuum pumps would normally perform this desired function).
Regarding claim 6, Farra discloses that the liquid region comprises a pressure detection arrangement or is hydrostatically connected to an arrangement of this kind, by means of which a negative pressure in the liquid region can be detected (i.e., the liquid region is part of a pressure transducer arrangement 20, 244; see col. 7, lines 1-14).
Regarding claim 7, Farra discloses that a valve 10 or 24 (Fig. 1) is provided in the replacement insert in a liquid path between the liquid region and a connection for an 
Regarding claim 8, Farra discloses that the replacement insert comprises a pump assembly 36 that may act as in a known peristaltic manner, by means of which liquid can be discharged from the liquid region into an interchangeable waste container 41 (Fig. 1).
It is noted that the subject matter of claim 8, 
…preferably wherein for this purpose the aspiration connection can be separated from the liquid region by means of a valve provided for this purpose, in particular wherein the liquid region can be emptied by means of the pump apparatus…
is interpreted to be optional based on the word “preferably”. 
Regarding claim 9, Farra discloses that liquid paths are formed in the replacement insert in such a way that it is possible to switch between an aspiration by means of at least two of: 
the negative pressure transferred to the liquid region,
or an alternative pump apparatus, in particular a peristaltic pump, or 
a combination of the two (i.e., valve control points 24 can control where aspiration is delivered).
It is noted that the subject matter of claim 9, 
…in particular wherein here the same pump apparatus, by means of which liquid can also be discharged into the waste container, is used as the alternative pump apparatus…
is interpreted to be optional based on the words “in particular”. 
Regarding claim 10, Farra discloses that the replacement insert has a filling level sensor of the liquid region in particular designed as a pressure sensor (see sensor unit 
Regarding claim 12, Farra discloses a method for aspirating a liquid (the subject matter “in particular an ophthalmological device for providing a suction within the scope of a suction flushing during an ophthalmological intervention or when the device is put into operation, especially an aspiration in accordance with a Venturi principle by means of negative pressure suction…” is interpreted to be optional) comprising the following steps: 
providing a hermetically closed liquid region, which is formed at least in part by a flexible membrane 249 (Fig. 5), in a replacement insert for the ophthalmological device (see claim 1, above; the limitation “which can be hydraulically connected to an aspiration connection” appears to recite an intended use), 
suctioning air on a side arranged opposite the liquid region on an outer side of the membrane, which outer side is part of a negative pressure region, wherein the liquid region is hermetically separated by the membrane from the negative pressure region and from the room air (see col. 11, line 60 to col. 12, line 3; see also col. 7, lines 1-13).
The subject matter of claim 12, 
…in particular wherein a pneumatic negative pressure in the negative pressure region is transferred by means of the membrane to a hydraulic negative pressure in the liquid region, in particular wherein the liquid is an infusion liquid and in particular the device does not have a connection to a patient….
is interpreted to be optional based on the words “in particular”. 
Regarding claim 13, Farra discloses a step of measuring a pressure in the liquid region in order to identify a defect (see col. 12, lines 33-55 disclosing that the sensor is 
Regarding claim 14, the subject matter
… wherein it is possible to switch between an aspiration: by means of pneumatic negative pressure, which acts via the membrane on the liquid region and/or by means of a hydraulic volume delivery, in particular by means of a peristaltic pump…
does not appear to be a positively recited method step. Accordingly, this claim does not appear to further limit the method recited in claim 12.
Regarding claim 15, the subject matter
….wherein liquid can be discharged from the liquid region into a waste container, in particular by peristaltic pumping, in particular wherein the liquid region is emptied during aspiration pauses, preferably automatically and/or continuously…
does not appear to be a positively recited method step. Accordingly, this claim does not appear to further limit the method recited in claim 12. Nonetheless, Farra discloses liquid being discharged into a waste container 41.
Regarding claim 16, Farra discloses that the replacement insert is designed in such a way that a volume of the liquid region can be varied by at least partial the formation of the flexible membrane by the negative pressure (i.e., the volume of the liquid region on the opposite side of the membrane depends on the shape of the membrane itself; the subject matter “…in particular wherein the volume receives the aspirated liquid” is interpreted to be optional).
Regarding claim 17, Farra discloses that the flexible membrane is designed in such a way that the pneumatic negative pressure in the negative pressure region is transferred by means of the flexible membrane to a hydraulic negative pressure in the 
Regarding claim 18, Farra discloses that the flexible membrane is arranged and designed to vary the enclosed volume of the liquid region (as by varying the deflection of the membrane 249), wherein the liquid region has a volume variable from at least approximately zero to several tens to several hundreds of milliliters (i.e., the volume behind the membrane is dictated by the deflection which would inherently have values within the range from zero to hundreds of milliliters). See also col. 10, lines 22-48. 
Regarding claim 23, Farra discloses a method for providing an aspiration of liquids by an ophthalmological device by means of negative pressure suctioning in accordance with what is known as the Venturi principle, comprising the following steps:
providing a hermetically closed liquid region, which is formed at least in part by a flexible membrane 249 (i.e., the liquid region is present downstream the membrane 249  in a replacement insert for the ophthalmological device, which can be hydraulically connected to an aspiration connection (such as an aspiration line 13; see Fig. 1) 
aspirating air on a side arranged opposite the liquid region on an outer side of the membrane, which outer side is part of a negative pressure region (i.e., the side is upstream the flexible membrane 249), 
wherein the liquid region is hermetically separated from the negative pressure region and from the room air by the membrane (i.e., the liquid region is formed within the overall pressure transducer 244 which is sealed from the area on the other side of the membrane 249).

…“in particular wherein a pneumatic negative pressure in the negative pressure region is transferred by means of the membrane to a hydraulic negative pressure in the liquid region”…
is interpreted to be optional.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farra et al (U.S. Pat. 5,746,719) in view of Cull (U.S. Pub. 2009/0163852 A1, hereinafter “Cull”).
Regarding claim 11, Farra discloses a device for eye surgery comprising a receiving apparatus for a replacement insert according to claim 1, but does not appear to disclose that the device comprises an air suction arrangement for pumping air away from the negative pressure region of the replacement insert separated hermetically from the liquid region of the replacement insert.
However, Farra discloses that it is well-known to provide various pumping systems, including peristaltic and Venturi-based systems to provide the desired aspiration from the eye.
Further, Cull discloses that it is known that a Venturi pump is a type of pump used to evacuate air from a location of negative pressure. See Cull at para [0004]. Accordingly, a skilled artisan would have understood that a Venturi-based system, as disclosed in Farra, would perform the function of an air suction arrangement that pumps air away from a negative pressure region.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to provide an air suction arrangement, such as a Venturi-type pump, based on the suggestion in both Farra and Cull that these pumps were well-known in the art for use in ophthalmic aspiration and would have been reasonably expected to perform a desired ophthalmic procedure with success.
It is noted that the subject matter of claim 11,

is interpreted to be optional based on the words “in particular”. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Farra et al (U.S. Pat. 5,746,719).
Regarding claim 19, it is noted that Farra does not disclose that the area of the membrane compared to the total surface of the liquid region accounts for more than 16% (the subject matter “in particular more than 25%, or more than 35%” is interpreted to be optional).
However, to modify the size of the membrane compared to the total surface area of the liquid region would have been well within the level of ordinary skill in the art at the time of the invention based on the desired amount of liquid that enters the liquid region or is measured by the transducer using the membrane 249; this modification would thus have been made with a reasonable expectation of success in arriving at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
01/06/2021